Title: From Thomas Jefferson to Andrew Donald, 7 October 1791
From: Jefferson, Thomas
To: Donald, Andrew



Sir
Monticello Oct. 7. 1791.

When I left Virginia the last year, I left with Colo. Nicholas Lewis instructions to pay you for Wm. & James Donald & co. £27– 3–9 with interest from Apr. 19. 1791. out of some money due to me on bond and for rents from Robert Lewis and Samuel Woodson, of which they had promised prompt payment. They paid not a shilling which prevented Colo. Lewis from doing as I had desired. I have put my demands against those persons into the hands of Mr. Pope an attorney, who has brought suits against them in the Richmond District court. Both the persons are wealthy, and I now inclose you an order on Mr. Pope for the money as soon as he shall recieve it, which being the surest and speediest resource in my power, will, I hope, prove satisfactory to you. I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

